October 25, 2011




                                       JUDGMENT

                         The Fourteenth Court of Appeals
   YOLANDA SANDRIA SAQUI AND ROSALINA REYES RAMIREZ, INDIVIDUALLY
    AND AS PERSONAL REPRESENTATIVES OF THE ESTATE OF MIGUEL ANGEL
                     BARRAGAN SANDRIA, Appellants

NO. 14-10-00540-CV                           V.

PRIDE INTERNATIONAL, INC., MEXICO DRILLING LIMITED, L.L.C., PRIDE CENTRAL
  AMERICA, L.L.C., PRIDE CENTRAL AMERICA, L.L.C. (MEXICAN BRANCH), AND
      GULF OF MEXICO PERSONNEL SERVICES, S. DE R.L. DE C.V., Appellees
                                ____________________
     This cause, an appeal from the judgment in favor of appellees, Pride International, Inc.,
Mexico Drilling Limited, L.L.C., Pride Central America, L.L.C., Pride Central America, L.L.C.
(Mexican Branch), and Gulf of Mexico Personnel Services, S. De R.L. De C.V., signed April 15,
2010, was heard on the transcript of the record. We have inspected the record and find the trial
court erred when it granted appellee, Pride Central America, L.L.C.'s motion for summary
judgment. We therefore order that the portions of the judgment that granted appellee, Pride
Central America, L.L.C.’s motion for summary judgment and dismissing appellee, Pride Central
America, L.L.C. without prejudice are REVERSED and ordered severed and REMANDED for
proceedings in accordance with this court's opinion.

       Further, we find no error in the remainder of the judgment and order it AFFIRMED.

       We order appellee, Pride Central America, L.L.C., to pay all costs incurred in this appeal.
We further order this decision certified below for observance.